Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION	
	US 2014/0031487 of PTO-1449 filed on May 10, 2022 has been crossed-out since it is already of the record, PTO-892 of October 28, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2016/0221313 A1) in view of Guy et al (US 2014/0031487 A1), or further in view of Kawai et al (US 2016/0229987 A1).
	Kawai et al. (US’313) teach a composition comprising 0.1 to 99.9 % by mass of an ethylene-vinyl alcohol copolymer A and 0.1 to 99.9 % by mass of a polyolefin B in [0031] which would overlap the instant ratio (A/B) of 50/50 to 99/1.  The [0031] further teaches that a lower content of EVOH (A) would yield a higher impact strength of the multilayered container.  In other words, a higher content of EVOH (A) would yield a lower impact strength of the multilayered container which would be more flexible inherently.  Thus, the instant ratio yielding the multilayered container having more flexibility would have been obvious to one skilled in the art.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.    See MPEP 2144.05.  Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976.  See MPEP 2123
	Kawai et al. (US’313) teach employing a conjugated polyene compound (III) in order to prevent oxidative degradation in melt molding in [0061].  Kawai et al. (US’313) further teach employing 0.01 ppm, 0.1 ppm, 0.5 ppm and 1 ppm of the conjugated polyene compound (III) including sorbic acid and a sorbic acid ester in [0063].  Thus, utilization of 0.01 ppm, 0.1 ppm, 0.5 ppm and 1 ppm of a sorbic acid ester with the instant ratio (A/B) of 50/50 to 99/1 would have been obvious to one skilled in the art since reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976.  See MPEP 2123.
	Kawai et al. (US’313) teach polyethylenes having various densities as well as copolymers of ethylene and an acrylic acid ester and ionomers in [0030] meeting claims 3 and 4 reciting a broad range of the density.
Kawai et al. (US’313) teach a multilayered structure and a thermoformed container such as a bottle in abstract, [0021] and at bottom of [0100] meeting claims 6-8.
	The instant claim 1 further recites 0.00001 to 10 ppm of methyl sorbate and ethyl sorbate over sorbic acid ester of Kawai et al.
	Guy et al teach that a co-agent such as the ethyl sorbate would inhibit polymer
degradation in [0039].  Methyl sorbate would be a homologue of the ethyl sorbate and thus utilization of the homologue would be obvious to one skilled in the art since it would
be expected to yield similar or same results.
The sorbic acid ester (genus) of Kawai et al. would encompass the
ethyl sorbate (species) of Guy et al.
	Kawai et al. (US 987) teach 0.01 ppm or 0.2 ppm of sorbic acid at tables 1-3.
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to utilize the instant amount of the ethyl sorbate of Guy et al in
composition comprising the instant ratio (A/B) of 50/50 to 99/1 falling within scope of Kawai et al. (US’313) since Kawai et al. t(US’313) each employing 0.01 ppm, 0.1 ppm, 0.5 ppm and 1 ppm of the conjugated polyene compound (III) including a sorbic acid ester in order to prevent oxidative degradation in melt molding and since the sorbic acid ester (genus) would encompass the ethyl sorbate (species) taught by Guy et al., or further utilization of 0.01 ppm or 0.2 ppm of sorbic acid (which is also taught and equated with the sorbic acid ester by Kawai et al. (US’313)) is known as taught by Kawai et al. (US 987) absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	The examiner does not see any unexpected result in the instant table 1 for the following reasons.
1.  The instant examples with 0.004-0.8 ppm of methyl or ethyl sorbate and comparative examples with 12 ppm of methyl sorbate or without any sorbate have yielded the same heat stability evaluation (i.e. 0.4%).
2.  Coloration evaluation value of 0.7 for example 2 comprising 0.8 ppm of methyl sorbate has yielded very similar coloration evaluation value of 0.8 for comparative example 2 comprising 12 ppm of methyl sorbate.
3.  As to comparison of the instant examples and comparative example 1 without methyl or ethyl sorbate, a lower value of the coloration evaluation would be expected result since Kawai et al. (US’313) teach employing a conjugated polyene compound (III) in order to prevent oxidative degradation in melt molding and since the oxidative degradation would be expected to increase yellowing of a composition (i.e., a higher value of the coloration evaluation).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).  [E]ven though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.”.  In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (citations omitted).  “Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range.”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted).  Optimizing a known result effective variable is usually within the level of ordinary skill.  In re Boesch, 617 F.2d 272, 276 (CCPA 1980); Geisler, 116 F.3d at 1470.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2016/0221313 A1) in view of Guy et al (US 2014/0031487 A1), or further in view of Kawai et al (US 2016/0229987 A1) as applied to claims 1, 3, 4 and 6-8 above, and further in view of McGovern et al. (US 2006/0163099 A1).
	Kawai et al. (US’313) teach polyethylenes including low density, linear low density, medium density and high density at top of [0030].
	McGovern et al. teach the low-density PE having a density of 0.910-0.925 g/cm3), medium density (density of 0.926-0.940 g/cm3), and high density having a density of 0.941-0.965 g/cm3) in [0005].  McGovern et al. further teach that a flexural modulus of the low-density polyethylene (LDPE) is 700-2100 Kg/cm2 (i.e. 68.65-147 MPa) in [0006].  Thus, choosing the low-density PE having a lower flexural modulus in order to obtain a product having a higher flexibility would have been an obvious design choice to one skilled in the art.
Thus, McGovern et al. would be further evidence that the polyethylenes such as the low-density PE taught by Kawai et al. (US’313) would meet claim 4 and would make claim 5 obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 29, 2022                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762